Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 11/21/2019, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2012/0185291) in view of Torrance (US 2008/0113619) and Koul (US 2011/0033033).
Regarding claim 1,  Ramaswamy discloses a security enhancing device for a bi-directional communications device (device for automatic meeting invitation based on proximity in title, abstract with transceivers for bidirectional communication in figs 4-5 and security/authorization in para 0042, 0045, 0049, 0052, 0076-0077 )comprising:
a processor (processor 62 of host device 14, such as a conferencing phone, in fig 4, para 0072, 0076);
a security software application (security App) adapted to be stored in memory and executed by the processor (software/application in memory 64 used by processor 62 for proximity detection and to make authorization decisions and determinations related to establishing meeting connection based on proximity in par 0069, 0072, 0075-0077, 0082 ); and
a wireless communications transceiver (wireless communications device) adapted to transmit and receive wireless communications to and from, respectively, one or more personal electronic devices that are adapted to wireless communicate using identical communications protocols as the wireless communications transceiver (wireless transceiver 66 of host device 14 communicating with transceiver 76 of participant mobile devices 20 using Bluetooth, WiFi or other protocol in figs 4-5, para 0036, 0069, 0072-0079), and wherein
the security App is adapted to receive and store a password (password in para 0014, 0025-0026, 0047, 0061-0063), and wherein
the security App is adapted to generate an offer to join the meeting message that is transmitted by the wireless communications transceiver to the one or more personal electronic devices (the app transmits, via transceiver 66, an invitation to join the meeting with information including the password in para 0025, 0047, 0062-0063), and wherein
the security App is adapted to receive a request to join the meeting message from a first personal electronic device, wherein the request to join the meeting message comprises a field within which a current password can be entered into (user/invitee accepts the invite to join the meeting by communicating/transmitting an acknowledgment/acceptance (equivalent to a request to join) to be received by the host running the app, the acknowledgment/acceptance including a password input by user or from a token in the invite in para 0014, 0026, 0049, 0057-0062, 0076,0078-0079).
Ramaswamy includes displaying meeting information (para 0055) and joining using meeting information including a password (para 0014, 0025-0026, 0047, 0061-0063), but does not expressly disclose the password is random and the security enhancing device includes 
an M-digit display;
an N-digit random number generator adapted to periodically generate a new N-digit random number and transmit the same to the processor and the security App, and wherein the processor is further adapted to transmit the N-digit random number to the display to display the N-digit random number;
an antenna;
the security App is adapted to receive and store the N-bit digit random number that changes periodically, 
the request to join the meeting message comprises a field within which a currently displayed N-digit random number can be entered into (request to join N-digit random number), and wherein
the security App is further adapted to compare the received request to join N-digit random number to the stored N-digit random number, and if they match, then the security App provides a communication to the processor to allow bi-directional communications with the personal electronic device that transmitted the received N-digit random number.
Torrance discloses an analogous art authentication device for RF communications (title, abstract) including 
A display (non RF transmitter 6, such as a visual display 3, such as LCD, in fig 1, para 0021, 0068, 0072, 0078-0079);
A random number generator adapted to generate a new random number and transmit the same to the processor and the security App, and wherein the processor is further adapted to transmit the random number to the display to display the random number (random number generator/algorithm generates new random number as a PIN/code to processor 5 in para 0018-0019, 0046, 0076, 0101 and processor 5 sends the PIN to the display 3 and authenticator 3 in para 0077-0079) ;
an antenna (RF transceiver 2 communicates RF signal 13 via antenna in fig 1, para 0084, the RF communication may be Bluetooth in para 0002, 0026, 0069);
the security App is adapted to receive and store the random number (the PIN is provided to the authenticator 3 in para 0070, 0084 and stored in memory 0016, 0070, 0075-0076), 
the request to join/pair comprises a field within which a currently displayed random number can be entered into (request to pair random PIN entered in keypad 10 in para 0082 and sent to authenticator 3 in para 0084), and wherein
the security App is further adapted to compare the received request to join random number to the stored random number, and if they match, then the security App provides a communication to the processor to allow bi-directional communications with the personal electronic device that transmitted the received random number  (the authenticator 3 pairs the devices to allow communication if the received PIN matches the stored PIN in para 0084.
Torrance discloses that the non-RF transmitting of information (display) results in a lower risk of interception of the information (para 0104).
Torrance does not use the terms M-digit display and N-digit generator, but discloses a 6-digit PIN code in para 0082 with more digits that the typical 4-digit code because an increase in PIN size increases security (para 0085).     Torrance does not expressly disclose periodically generate/change, but does disclose a new random PIN for each authentication paring for security in para 0019, 0076, claim 5.
Koul discloses an analogous art conference system with random passcode valid for duration of meeting (para 0005), one time code (para 0053), for a set period of time (para 0061).   Passcodes expire to deny/limit access (fig 3, para 0026, 0039, 0043-0046, 0054, 0066).  
Regarding clam 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Ramaswamy an M-digit display; an N-digit random number generator adapted to periodically generate a new N-digit random number and transmit the same to the processor and the security App, and wherein the processor is further adapted to transmit the N-digit random number to the display to display the N-digit random number; an antenna; the security App is adapted to receive and store the N-bit digit random number that changes periodically, the request to join the meeting message comprises a field within which a currently displayed N-digit random number can be entered into (request to join N-digit random number), and wherein the security App is further adapted to compare the received request to join N-digit random number to the stored N-digit random number, and if they match, then the security App provides a communication to the processor to allow bi-directional communications with the personal electronic device that transmitted the received N-digit random number in view of Torrance disclosing random generator and display for the non-RF transmitting of information (display) that results in a lower risk of interception of the information (para 0104), in view of  Torrance disclosing a 6-digit PIN code more than typical 4-digit code because an increase in PIN size increases security, in view of Torrance disclosing antenna as desirable for RF communication such as Bluetooth, in view of Torrance disclosing a new random PIN for each authentication paring for security and in view of Koul disclosing random passcode valid for a time period to limit access to meeting/conference corresponding to a new random code being periodically generated .   
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the security App is further adapted to communicate with meeting scheduling software through the bi-directional communications device, such that a meeting start time and a meeting end time can be obtained by the security App from the meeting scheduling software in view of Ramaswamy disclosing the host 14 receiving meeting information from a conference/meeting server 16 and conference software (para 0013, 0022, 0062, 0069-0072) including calendar/schedule (para 0025-0026, 0046, 0050, 0055) and in view of Koul disclosing passwords valid for time duration of conference/meeting (para 0005, 0039-0046, 0050-0052), the duration from the start/begin to the end/expire of the conference/meeting. 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the security App is further adapted to disable displaying of the N-digit random number after a first predetermined period of time, and the security App if further adapted to reject any requests to join the meeting after the first predetermined period of time in view of Ramaswamy disclosing display related to time (para 0055), in view of Torrance disclosing displaying a new PIN for each authentication for security (para 00149, 0076, 0079),  and in view of Koul disclosing denying request to join after a timer has expired to limit access based on the state of a timer (para 0004, 0043-0044, 0054, 0066).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the security App is further adapted to obtain permission from a meeting organizer after the first period of time has passed from the meeting start time prior to authorizing a new meeting participant in view of Ramaswamy disclosing certain levels of access obtaining permission from host/organizer (para 0042) and in view of Koul disclosing the organizer may, at his or her discretion, allow a participant to join the conference after the time has expired, by for example, selecting an "allow" or "deny" element of an interface used in connection with the conference as an obvious alternative or addition to denying access when timer expired (para 0044).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the security App is further adapted to disable communications between the one or more personal electronic devices and the bi-directional communication device at the meeting end time in view of Koul disclosing that once the timer has expired access to the conference is no longer allowed or is otherwise restricted (para 0039) including no access allowed after expiration of a second timer (par 0046).  Disable communication would have been an obvious manner to not allow access and would correspond to aborting in Koul (para 0071).  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the security App is further adapted to disable communications between the one or more personal electronic devices and the bi-directional communication device at a second predetermined period of time following the meeting end time in view of Koul disclosing that once the timer has expired access to the conference is no longer allowed or is otherwise restricted (para 0039) including no access allowed after expiration of a second timer (par 0046).  Disable communication would have been an obvious manner to not allow access and would correspond to aborting in Koul (para 0071) and such times may be set as desired by the organizer (par 0041-0042).  
Claim 10 is directed to a method including the operations of the device of claim 1.  Ramaswamy (para  0010), Torrance (para 0011) and Koul (para 0004) include methods/operations as applied to claim 1. Therefore claims 10 would have been obvious for the same reasons applied above to claim 1.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the step of generating an N-digit random number comprises: generating a new N-digit random number periodically in view of in view of Torrance disclosing a new random PIN for each authentication paring for security and in view of Koul disclosing random passcode valid for a time period to limit access to meeting/conference corresponding to a new random code being periodically generated .   
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above operating a meeting scheduling software application in the bi-directional communications device; and obtaining a meeting start time and a meeting stop time in view of Ramaswamy disclosing the host 14 receiving meeting information from a conference/meeting server 16 and conference software (para 0013, 0022, 0062, 0069-0072) including calendar/schedule (para 0025-0026, 0046, 0050, 0055) and in view of Koul disclosing passwords valid for time duration of conference/meeting (para 0005, 0039-0046, 0050-0052), the duration from the start/begin to the end/expire of the conference/meeting. 
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above disabling the display of the N-digit random number after a first predetermined period of time; and rejecting any further requests to join a meeting after the first predetermined period of time in view of Ramaswamy  disclosing display related to time (para 0055), in view of Torrance disclosing displaying a new PIN for each authentication for security (para 00149, 0076, 0079),  and in view of Koul disclosing denying request to join after a timer has expired to limit access based on the state of a timer (para 0004, 0043-0044, 0054, 0066).

Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above obtaining permission from a meeting organizer after the first period of time has passed from the meeting start time prior to authorizing a new meeting participant in view of Ramaswamy disclosing certain levels of access obtaining permission from host/organizer (para 0042) and in view of Koul disclosing the organizer may, at his or her discretion, allow a participant to join the conference after the time has expired, by for example, selecting an "allow" or "deny" element of an interface used in connection with the conference as an obvious alternative or addition to denying access when timer expired (para 0044).
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above disabling communications between the one or more personal electronic devices and the bi-directional communication device at the meeting end time in view of Koul disclosing that once the timer has expired access to the conference is no longer allowed or is otherwise restricted (para 0039) including no access allowed after expiration of a second timer (par 0046).  Disable communication would have been an obvious manner to not allow access and would correspond to aborting in Koul (para 0071).  
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above disabling communications between the one or more personal electronic devices and the bi-directional communication device at a second predetermined period of time following the meeting end time in view of Koul disclosing that once the timer has expired access to the conference is no longer allowed or is otherwise restricted (para 0039) including no access allowed after expiration of a second timer (par 0046).  Disable communication would have been an obvious manner to not allow access and would correspond to aborting in Koul (para 0071) and such times may be set as desired by the organizer (par 0041-0042).  

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2012/0185291) in view of Torrance (US 2008/0113619) and Koul (US 2011/0033033) as applied above and further in view of Sigal (US 2017/0013415).
Regarding claim 7-8 and 17-18, Ramaswamy discloses a proximity detection including a camera to detect persons (possible participants) in a room (para 0036), but does not expressly disclose a passive infrared detection device.
Sigal discloses an analogous art conference room system with passive infrared sensor as an obvious detector to detect presence of persons (individuals) in the conference room (title, para 0077, 0080).
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a passive infra red detection device, adapted to detect the presence of a person within a room where the meeting is being held in view of Ramasamy disclosing proximity/presence may be detected by an optical presence sensor (camera) and Sigal disclosing passive infrared sensor as an obvious optical sensor for the same purpose of detecting presence of a person (individual) in a conference room.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the security App is further adapted to generate and display a new N-digit random number upon the detection of the person following the first period of time in view of in view of Torrance disclosing displaying a new random PIN for each authentication for security (para 00149, 0076, 0079),  and in view of Koul disclosing random passcodes expire with time for security (para 0043, 0054).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above detecting a presence of a person in a room within which the bi-directional communication device is located by using a passive infra-red detector in view of Ramasamy disclosing proximity/presence may be detected by an optical presence sensor (camera) and Sigal disclosing passive infrared sensor as an obvious optical sensor for the same purpose of detecting presence of a person (individual) in a conference room.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above generating and displaying a new N-digit random number upon the detection of a person following the first period of time in view of in view of Torrance disclosing displaying a new random PIN for each authentication for security (para 00149, 0076, 0079),  and in view of Koul disclosing random passcodes expire with time for security (para 0043, 0054).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2012/0185291) in view of Torrance (US 2008/0113619) and Koul (US 2011/0033033) as applied above and further in view of Couse (US 2012/0058754) and Kim (US 2017/0084287). 
The combination applied above does not expressly disclose a soundbar.
Couse discloses an analogous art conference device (conference/speaker phone) 102 for bidirectional communication of audio/voice locally and remotely for enhanced participation (title, abstract, figs 1-2, para 0002, 0015-0018, 00148).  The conference phone includes microphones 228 and speakers 238 communicating to people in the room, wireless interface communicating to devices 104 in the room and telephone interface 204 communicating to remote devices over telephone network 106 (figs 1-2).
Kim discloses an analogous art electronic device for bidirectional audio/voice processing/communicating (title, abstract, fig 2) for use in a conference room (fig 3E, para 0005), with multiple examples of the form of the device that includes a soundbar (para 0036)
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a soundbar device adapted to receive locally generated voice audio signals, broadcast remotely generated voice audio signals, and transmit the locally generated voice audio signal to a remote location where the remotely generated voice audio signals originate from in view of Couse disclosing a conference device for local and remote bidirectional audio/voice  communication providing enhanced participation and in view of Kim disclosing soundbar as an obvious example format for a conference device for bidirectional audio/voice communication.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the bi-directional communications device comprises a soundbar device adapted to receive locally generated voice audio signals, broadcast remotely generated voice audio signals, and transmit the locally generated voice audio signal to a remote location where the remotely generated voice audio signals originate from in view of Couse disclosing a conference device for local and remote bidirectional audio/voice  communication providing enhanced participation and in view of Kim disclosing soundbar as an obvious example format for a conference device for bidirectional audio/voice communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woods (US 2005/0271194), Sarrasin (US 2018/0191885), Rivkin (US 2019/0306671) and Doerr (US 8600827) disclose conference / meeting systems.  Kim (US 2022/0122515) discloses  8-digit random PIN generated and stored by a soundbar.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/14/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683